UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8002


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GEORGE BILLY LEE GANTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:04-cr-01013-HFF-1)


Submitted:    February 27, 2009             Decided:   March 16, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Billy Lee Gantt, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George Billy Lee Gantt appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.            We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Gantt, No. 8:04-cr-01013-HFF-1 (D.S.C. Sept. 5, 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2